TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00539-CV



          Board of Regents of the Texas State University System, Alan Dreeben,
           Kent Adams, Don Flores, Jimmy Hayley, Dora Alcala, John Dudley,
                   Bernie Francis, Pollyanna Stephens, and Chancellor
                              Charles Matthews, Appellants

                                                 v.

                                 Lamar Urbanovsky, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. GN502558, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants have asked this Court to abate the appeal for forty-five days while the

parties attempt to finalize a settlement agreement. We will grant the request and will abate the

appeal until January 12, 2006. If by that time the parties have not finalized their settlement

agreement and filed a motion to dismiss with this Court, the parties are asked to file a report

informing this Court of the status of the negotiations and the appeal.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: December 2, 2005